In The
                  Court of Appeals
    Sixth Appellate District of Texas at Texarkana


                      No. 06-13-00049-CV




IN THE MATTER OF THE MARRIAGE OF CHRISTINE RUTH SLANKER
     AND TED EUGENE SLANKER, JR. AND IN THE INTEREST
                     OF T.L.S., A CHILD




             On Appeal from the County Court at Law
                     Lamar County, Texas
                     Trial Court No. 77863




           Before Morriss, C.J., Carter and Moseley, JJ.
                                            ORDER

        On June 4, 2013, this Court entered an order referring this case to mediation and abating

the appellate timetables pending the outcome of that mediation. The parties have now filed an

Agreed Motion for Abatement indicating that they have scheduled the matter for mediation on

July 24, 2013, and requesting that the Court extend its abatement of the filing deadlines in this

matter pending the outcome of the scheduled mediation.

        In an effort to facilitate resolution of this matter through mediation, we grant the parties’

motion and internally abate this appeal until August 1, 2013.          The abatement will lift on

August 1, and appellant’s brief will be due thirty days from that date.

        IT IS SO ORDERED.

                                                      BY THE COURT

Date:          July 3, 2013




                                                 2